11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of D.L.B., a child,        * From the 318th District Court
                                             of Midland County,
                                             Trial Court No. 63,945.

No. 11-19-00034-CV                          * July 18, 2019

                                            * Memorandum Opinion by Bailey, C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.